   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 LINDA C. ALLISON, #179741
   Assistant Federal Defender
 3 801 I Street, 3rd Floor
   Sacramento, CA 95814
 4 TEL: 916-498-5700 FAX: 916-498-5710

 5 Attorneys for Defendant
   PRESTON C. CALDWELL
 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-PO-00137-DB
11
                        Plaintiff,                        STIPULATION AND ORDER TO RESET
12                                                        COLLATERAL AND QUASH WARRANT
                            v.
13
     PRESTON C. CALDWELL,
14                                                        JUDGE: Hon. Deborah Barnes
                         Defendant.
15

16

17          IT IS HEREBY STIPULATED between the parties through their respective counsel, Special
18 Assistant United States Attorney STEPHEN CODY, and Assistant Federal Defender LINDA C.

19 ALLISON, attorney for PRESTON C. CALDWELL, that the Court reset the total collateral in this case
   to $130 (including the $30- processing fee), that the warrant be quashed and the case closed.
20
21          Mr. Caldwell received a ticket for failure to comply with inspection at the social security office

22 in violation of 41 CFR 102-74.370. The ticket had a fine of $100 and a $30 processing fee listed. Mr.

23 Caldwell was unable to pay the fine in time and did not show up for his court date on June 12, 2018. A

24 forfeitable bench warrant in the amount of $260 subsequently issued.

25          Mr. Caldwell has since notified the federal public defenders office that he had been homeless,

26 that he was in the Sacramento County Jail, and that he had enough money to pay the fine. The federal
27 defenders office helped him make arrangements for payment. There has since been a $130 payment to

28 CVB that is reflected on the docket. The parties agree that this should resolve and close the case.

                                                         1
30
     DATED: September 9, 2019          Respectfully submitted,
 1

 2                                     HEATHER WILLIAMS
                                       Federal Defender
 3
                                       /s/ Linda Allison
 4                                     LINDA ALLISON
                                       Assistant to the Federal Defender
 5                                     Attorneys for Defendant
 6                                     PRESTON C. CALDWELL

 7 Dated: September 9, 2019            McGREGOR W. SCOTT
                                       United States Attorney
 8
                                       /s/ Linda C. Allison for
 9
                                       STEPHEN CODY
10                                     Special Assistant United States Attorney

11

12
                                   ORDER
13

14         IT IS HEREBY ORDERED.
15 Dated: September 13, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28

                                   2
30
